





CITATION: Bank of
      Montreal v. Farquharson, 2011 ONCA 52



DATE: 20110120



DOCKET: C52365



COURT OF APPEAL FOR ONTARIO



Rosenberg, Goudge and Armstrong JJ.A.



BETWEEN



Bank of Montreal



Plaintiff, Respondent



and



Errol Grandville Farquharson



Defendant, Appellant



Warren A. Lyon, for the appellant



Amanda Jackson, for the respondent



Heard: January 19, 2011



On appeal from the judgment of
          Justice J. A. Milanetti of the Superior Court of Justice dated June 8, 2010.



APPEAL BOOK ENDORSEMENT



[1]

My order required the appellant to bring a motion for an adjournment by
    January 7, 2011.  He did not do so, but now being in the process of retaining
    Mr. Lyon, seeks an adjournment.  The reasons put forward for the adjournment
    are fragile but to ensure that the appellant is treated fairly, we will grant
    an adjournment to February 23, 2011 on the following conditions:

1. 
        Any further material, such as a new factum, is to be served and filed by
    January 26, 2011.

2.      The
    costs ordered by Blair J.A. and costs of todays attendance totalling $8,673.39
    are to be paid by February 1, 2011.

[2]

If the costs are not paid by February 1, 2011, the respondent may move
    without notice before a single judge to have the appeal dismissed.


